Citation Nr: 0939148	
Decision Date: 10/15/09    Archive Date: 10/28/09

DOCKET NO.  06-22 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for hypertension 
to include as secondary to service connected disability, and 
if so whether service connection is warranted.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The Veteran (appellant) served on active duty from January 
1943 to December 1945.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan.  

In August 2007, March 2008, and in October 2008, this case 
was remanded to the RO for additional development.  The case 
has been returned to the Board and is ready for further 
review.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of entitlement to service connection for 
hypertension to include as secondary to service connected 
disability is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In April 1998, the RO denied service connection for 
hypertension.  The Veteran was notified of this decision and 
of his appellate rights that same month.  He did not appeal.

2.  Additional evidence associated with the claims file since 
the RO's April 1998 decision was not previously before agency 
decision makers and relates to an unestablished fact that, 
when considered with all the evidence of record, raises a 
reasonable possibility of substantiating the claim for 
service connection.  

CONCLUSIONS OF LAW

1.  The April 1998 RO decision that denied service connection 
hypertension is final.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. § 20.1103 (2009).

2.  New and material evidence has been received since the 
RO's April 1998 decision and the claim for service connection 
is reopened.   38 U.S.C.A. § 5108 (West 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2009).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability. See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication. To overcome the burden of prejudicial error, VA 
must show (1) that any defect was cured by actual knowledge 
on the part of the claimant; (2) that a reasonable person 
could be expected to understand from the notice what was 
needed; or, (3) that a benefit could not have been awarded as 
a matter of law.  See Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).

In claims to reopen, VA must both notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and of the evidence and information that is necessary 
to establish entitlement to the underlying claim for the 
benefit that is being sought.  Kent v. Nicholson, 20 Vet. 
App. 1 (2006).  In this case, the requirements of Kent were 
not satisfied.  However, since the Board has reopened the 
claim, the Board is granting in full the benefit sought on 
appeal. Accordingly the duty to notify or the duty to assist 
need not be further considered.

New and Material Evidence

To reopen a previously denied Board decision, or an RO 
decision that has become final, new and material evidence 
must be received. 38 U.S.C.A. §§ 5108, 7104, 7105; 38 C.F.R. 
3.156(a).  Regardless of the RO's actions, the Board must 
make an independent determination on whether new and material 
evidence has been submitted.  See Jackson v. Principi, 265 
F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).

The Veterans Claims Assistance Act of 2000 Pub. L. No. 106- 
475, 114 Stat. 2096 (VCAA), was enacted in November 2000. 
Section 7(b)(1) of the VCAA provides: in the case of a claim 
for benefits denied or dismissed as described in paragraph 
(2), the Secretary of Veterans Affairs shall, upon the 
request of the claimant or on the Secretary's own motion, 
order the claim readjudicated under chapter 51 of such title, 
as amended by this Act, as if the denial or dismissal had not 
been made. 114 Stat. at 2099.  Paragraph (2) of section 7(b) 
defines the denials or dismissals to which the preceding 
applies as those claims that meet the following two criteria: 
(A) they become final "during the period beginning on July 
14, 1999, and ending on the date of the enactment" of the 
VCAA and (B) they were issued because the claim was not well 
grounded. Id. at 2099- 2100; See VAOPGCPREC 03-2001 (Jan. 22, 
2001).

The Veteran's initial claim was denied as not well grounded 
in April 1998 and became final in April 1999.  Thus the last 
final decision was not issued during the period beginning on 
July 14, 1999 to November 2000.  As such, Pub.L. 106-475, § 
7, Nov. 9, 2000, 114 Stat. 2099 is inapplicable here because 
the Veteran's claim became final prior to July 14, 1999.  
Thus, new and material evidence is needed to reopen the 
claim.  

The Veteran's initial claim for service connection for 
hypertension was denied in an April 1998 rating decision.  
The RO so informed the Veteran that same month. He did not 
appeal this decision.  The decision is final based on the 
evidence then of record.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 
20.1103.  The Veteran seeks to reopen his claim.

Under pertinent legal authority, VA may reopen and review a 
claim that has been previously denied if new and material 
evidence is submitted by or on behalf of the Veteran.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. 
West, 155 F.3rd 1356 (Fed. Cir. 1998).  Applicable 38 C.F.R. 
§ 3.156 (2009) provides that new evidence means existing 
evidence not previously submitted to agency decisionmakers.  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156.  Furthermore, for purposes of the 
"new and material" analysis, the credibility of the evidence 
is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 
(1992).

Although in previously denying service connection for 
hypertension, the RO found it was not incurred in service, 
the United States Court of Appeals for Veterans Claims 
(Court) has held that alternative theories of entitlement to 
the same benefit do not constitute separate claims but are 
instead encompassed within a single claim.  See Roebuck v. 
Nicholson, 20 Vet. App. 307 (2006); see also Bingham v. 
Principi, 18 Vet. App. 470, 474 (2004), aff'd 421 F.3d 1346 
(Fed. Cir. 2005).  As such, new and material evidence is 
necessary to reopen a claim for the same benefit asserted 
under a different theory, as here where the Veteran has 
claimed secondary service connection for hypertension, and 
was previously denied service connection for hypertension 
based on direct service connection.  Id.; see also Ashford v. 
Brown, 10 Vet. App. 120, 123 (1997).

In the April 1998 rating decision, the RO considered the 
Veteran's service treatment records, private medical 
evidence, VA outpatient treatment records and a VA 
examination reports dated in 1997.  The RO denied the claim 
for service connection for hypertension since the service 
records showed no treatment for hypertension.  

Evidence added to the record since the December 1998 denial 
includes VA treatment records, private medical records, and 
VA examination reports.  Among this evidence are letters from 
the Veteran's private treating physician. The first letter 
was dated November 2002.  In that letter, the doctor wrote:

	. . . [his] current posttraumatic stress disorder and 
hypertension, I am of the opinion that his condition is, as 
likely as not, related to his military service in World War 
II.  He is experiencing significant flashbacks and anxiety, 
secondary to the stress that occurred in World War II. . . .

The second letter is dated in December 2004.  The examiner 
stated that he was treating the Veteran for his PTSD and his 
hypertension.  The doctor did note that it was the Veteran 
who was claiming that both conditions had a "definite time 
relation this time in the service".  In his third letter to 
the VA, the Veteran's doctor again noted that he had been 
treating the Veteran for various maladies since 1997.  The 
doctor described the Veteran's symptoms and manifestations 
produced by his hypertension and PTSD.  The Veteran's 
personal physician then wrote:

	. . . He has been seen at the Veteran's Hospital for his 
posttraumatic stress syndrome for a considerable period of 
time as well as being seen for his hypertension.  Given that 
combat situations definitely can lead to posttraumatic stress 
disorder and that stress and anxiety definitely will lead to 
increasing blood pressure, it is not unreasonable to assume 
that both of these problems are related to his time in the 
service during World War II.  

This evidence is new and material since it relates to an 
unestablished fact-- that the Veteran's hypertension may be 
related to his service-connected PTSD or to stress during his 
military service.  It creates a reasonable possibility of 
substantiating the claim, and thus, the claim is reopened.  

ORDER

New and material evidence has been received and the claim for 
service connection for hypertension to include as secondary 
to service connected disability is reopened.  To this extent 
the claim is granted.  


REMAND

Unfortunately, another remand is required in this case.  
Although the Board sincerely regrets the additional delay, it 
is necessary to ensure that there is a complete record upon 
which to decide the Veteran's claim so that he is afforded 
every possible consideration.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service, 
and for some disorders, such as hypertension, may be presumed 
if manifested to a compensable degree within the first post 
service year.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a), 3.307, 3.309.  If a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptoms after service is required for service 
connection.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  A determination of service connection 
requires a finding of the existence of a current disability 
and a determination of a relationship between that disability 
and an injury or disease incurred in service.  Watson v.  
Brown, 4 Vet. App. 309, 314 (1993).

Service connection may be granted on a secondary basis for a 
disability which is proximately due to or the result of an 
established service-connected disorder.  38 C.F.R. § 3.310 
(2009).  Similarly, any increase in severity of a nonservice-
connected disease or injury that is proximately due to or the 
result of a service- connected disease or injury, and not due 
to the natural progress of the nonservice- connected disease, 
will be service connected.  Allen v. Brown, 7 Vet. App. 439 
(1995).  

The Veteran has submitted private medical evidence in support 
of his claim.  
In an effort to determine the etiology of the Veteran's 
hypertension, the Board has requested VA medical opinions.  
It is necessary to determine if the Veteran's hypertension is 
related to his military service or due to or aggravated by 
his service-connected PTSD.  

It is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same and, in doing so, the 
Board may accept one medical opinion and reject others.  
Evans v. West, 12 Vet. App. 22, 30 (1998).  Factors that may 
be considered in assessing the probative value of a medical 
opinion include a physician's access to the claims file or 
pertinent evidence, the thoroughness and detail of the 
opinion, the accuracy of the factual premise underlying the 
opinion, the scope of examination, the rationale for the 
opinion offered, the degree of certainty provided, and the 
qualifications and expertise of the examiner.  See generally 
Prejean v. West, 13 Vet. App. 444, 448-89 (2000); Sklar v. 
Brown, 5 Vet. App. 140 (1993); Reonal v. Brown, 5 Vet. App. 
458 
(1993); Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  
The Court also stated that "most of the probative value of a 
medical opinion comes from its reasoning", and that the Board 
"must be able to conclude that a medical expert has applied 
valid medical analysis to the significant facts of the 
particular case in order to reach the conclusion submitted in 
the medical opinion."  Id.

When this case was remanded by the Board in March 2008, the 
VA examiner was requested to provide an opinion as to whether 
it is at least as likely as not (i.e., a 50 percent 
probability or better) that a) the Veteran's hypertension is 
causally related to, secondary to, or is proximately due to 
the service- connected PTSD; and/or b) whether the Veteran's 
hypertension has been made worse by PTSD.  The findings and a 
well- rationalized opinion were to be set forth in detail. 

In June 2008 an addendum was added to the prior VA 
examination conducted in September 2007.  The examiner stated 
that the Veteran's hypertension was not permanently 
aggravated by, causally related to or proximately due to the 
PTSD, and that the Veteran's hypertension has not been made 
worse by PTSD.  The rationale provided was that both the PTSD 
and the hypertension are well controlled by present 
medication.  It was stated that there was no documented 
clinical evidence of aggravation or worsening of the PTSD.  

The Veteran's representative has questioned the adequacy of 
the June 2008 addendum in his September 2009 brief.  He has 
requested that the file be reviewed by a heart specialist for 
an opinion.  The Board finds that the addendum opinion 
contains no rationale at all for the conclusion that the 
Veteran's hypertension was not caused by his PTSD.  
Additionally the fact that PTSD and hypertension are well 
controlled does not address the etiology of the Veteran's 
hypertension.  And whether the PTSD is aggravated or worsened 
by hypertension is not germane to the issue here.  

It is the factually accurate, fully articulated, sound 
reasoning that supports a conclusion that contributes 
probative value to a medical opinion. Nieves-Rodriguez v. 
Peake, 22 Vet. App. 295 (2008) (the articulated reasoning 
enables the Board to 
conclude that a medical expert has applied valid medical 
analysis to the significant facts of the particular case in 
order to reach the conclusion submitted in the medical 
opinion).  Thus, a medical opinion must support its 
conclusion with an analysis the Board can consider and weigh 
against other evidence in the record.  Stefl v. Nicholson, 21 
Vet. App. 120, 124 (2007).  Since the addendum report does 
not contain that analysis, it is inadequate.  Further 
development is necessary in that regard in accordance with 
the previous Board remand directives which directed that a 
well- rationalized opinion to be set forth in detail.  See 
Stegall v. West, 11 Vet. App. 268 (1998) (as a matter of law, 
a remand by the Board confers on the Veteran the right to 
compliance with the remand orders).  

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following actions:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Arrange for the Veteran to undergo a 
cardiology examination by a Board 
certified heart specialist.  This 
examination should be accomplished so 
that a determination may be made as to 
the etiology of the Veteran's previously 
diagnosed hypertension.  

The claims file must be furnished to the 
examiner for review in connection with 
the examination. 

Based on a review of the claims file, the 
examiner should indicate whether it is at 
least as likely as not that 
any found heart disability was caused or 
aggravated by the Veteran's service-
connected PTSD.  The examiner should be 
asked to express an opinion as to whether 
the disability is related to or was 
caused by the Veteran's military service.  
Additionally, the examiner should further 
provide comment on whether a service-
connected disability has aggravated the 
Veteran's high blood pressure in 
accordance with Allen v. Brown, 7 Vet. 
App. 439, 448 (1995).  The examiner must 
provide complete rationale with analysis 
for all conclusions reached.   

2.  Review the claims folder and ensure 
that all of the foregoing development 
actions have been conducted and completed 
in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  If the requested 
report does not adequate responses to the 
specific opinions requested, the 
requisite report must be returned for 
corrective action.  38 C.F.R. § 4.2 
(2009); see also Stegall v. West, 11 Vet. 
App. 268 (1998).

3.  Following completion of the above, 
the claim should be readjudicated.  If 
the benefit sought is not granted, the 
Veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and be provided an 
opportunity to respond.  The claim should 
be returned to the Board as warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


